Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/13/2022. The instant application has claims 1-24 pending. The system, method and medium for sending alerts to IoT device based on person presence in room. There a total of 24 claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The applicant claims that the system is loaded and executed on the router see Interview Agenda of 10/12/2022 Page 2-Drawings, but the malicious activity detection program or the alerting system cannot be loaded on the router. The specification merely mentions the alerts being sent to the user device based on likelihood user is in the room using the router see Spec. Par. 0023-0024. The specification never mentions the router storing the malicious detection software or the alerting system being stored on router.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The applicant mentions that an router can perform the sending of alerts and detecting malicious activity. But the router does not have enough memory capacity to store programs. And furthermore, the router has limited processing capacity. And additionally, the router manufacturers do not allow for external programs to be executed using router. The applicant’s invention cannot be performed on a router, as the memory or the processing capacity to execute does not exist. 

The examiner has provided evidence of the fact that cisco router 2851 has an maximum of  1024 MB available at the time of filing of instant application see attached. And furthermore, cisco router does not allow for external programs to be loaded into memory, as the memory is limited to: DRAM storing configurations and routing tables, Boot/NVRAM storing bootstrap programs, and Flash memory storing system software image see Page 6. There is no possibility to loading the instant invention’s program. And additionally, the processing power found on a router is limited, thus the alerting program or malicious program to be executed would not possible. And furthermore, the specifications never mentions the modification of the router to load and execute the alert systems, as the conventionally available routers do not allow for such functionality. The practicability and feasibility of this invention is in  serious doubt.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 103989003 to Eddins(based on priority dating back to Mar. 14, 2014) in view of US Patent 9618222 to Hussain and further in view of A New Intrusion Detection System Based on KNN Classification Algorithm in Wireless Sensor Network to Li1.

Regarding claim 1,  8, 15,  Eddins discloses  A method for presenting alerts of malicious activity, comprising: detecting malicious activity on a communication network using a hardware processor coupled to the communication network (Col 5 Ln 44-52, the sirens, alerts sent to mobile devices & Col 6 Ln 19-26, the living room lights, part setting or theater light or emergency setting); determining a characteristic of the alert based on a capability of the IoT device(Col 5 Ln 44-52, the sirens, alerts sent to mobile devices); and causing the alert of the malicious activity on the communication network to be presented by the IoT device in the determined characteristic of the alert(Col 5 Ln 44-52, the alert sent to mobile device); identifying a group of user devices connected to the communication network(Col 5 Ln 44-52, the alert sent to mobile device);.  

But Eddins does not disclose selecting an Internet of Things (IoT) device in the group of user devices with which to present an alert of the malicious activity on the communication network to a person based on a likelihood that [[a]] the person is within a predetermined physical distance of the IoT device and based on an alert generation capability of the IoT device. However, Hussain discloses selecting an Internet of Things (IoT) device in the group of user devices with which to present an alert of the malicious activity on the communication network based on a likelihood that [[a]] the person is within a predetermined physical distance of the IoT device and based on an alert generation capability of the IoT device( Col 3 LN 3-13, the IoT devices are activated based on human presence & Col 13 Ln 55-66, the motion detector, proximity sensor & Col 38 Ln 49-57, the presence of mobile device in room).


It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Eddins  invention to incorporate detecting the user presence for the advantage of  alerting the user and sending messages as taught in Hussain see Fig.1 item 130b, 116a.

But Eddins nor Hussain disclose the detecting network-based malicious activity. However, Li discloses the intrusion on the network in wireless network see Fig. 6 & The Intrusion Detection Algorithm  based on KNN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Eddins  invention to incorporate detecting the user malicious activity on network to detect bad nodes for DoS Attack on wireless network as taught in Li see Abstract.

Regarding claim 2, 9, 16,  the combined method/system/medium of Eddins and Hussain and Li,  Eddins  discloses The method of claim 1, wherein the IoT device is a lighting device, and wherein the characteristic of the alert is a color of lighting(Col 8 Ln 43-53 & Abstract & , the color-changing bulbs for alerts).  

Regarding claim 3, 10, 17, the combined method/system/medium of Eddins and Hussain and Li,  Eddins  discloses  The method of claim 1, wherein the IoT device is a speaker, and wherein the characteristic of the alert is an audible alert presented by the speaker (Col 7 Ln 9-23 & Col 8 Ln 27-30, the audio-visual stimuli, song is played).  

Regarding claim 4, 11, 18, the combined method/system/medium of Eddins and Hussain and Li,  Eddins  discloses The method of claim 3, wherein the audible alert is a spoken message indicating the malicious activity(Col 7 Ln 9-23 & Col 8 Ln 27-30, the audio-visual stimuli, song is played). .  

Regarding claim 5, 12, 19,  the combined method/system/medium of Eddins and Hussain and Li,  Eddins  discloses The method of claim 1, wherein the characteristic of the alert is that the alert is a sound that is inaudible to humans(Col 11 Ln 42-51, the alerts sent to third-party & Col 9 Ln 28-41).  

Regarding claim 6, 13, 20,  the combined method/system/medium of Eddins and Hussain and Li,  Eddins  discloses The method of claim 1, further comprising causing power of a router on the communication network to be turned off(Col Ln 37-55, the power is turned off).  

Regarding claim 7, 14, 21,  the combined method/system/medium of Eddins and Hussain and Li,  Eddins  discloses The method of claim 1, further comprising determining the likelihood that the person is within the predetermined physical distance of the IoT device based on activity of the IoT device( Col 3 LN 3-13, the IoT devices are activated based on human presence & Col 13 Ln 55-66, the motion detector, proximity sensor & Col 38 Ln 49-57, the presence of mobile device in room).

 Regarding claim 22-24, the combined method/system/medium of Eddins and Hussain and Li,  Eddins  discloses The method of claim 1, wherein the hardware processor is part of a router(Col 12 Ln 16-36, the gateway and router communicate to send alerts) .



	Conclusion	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Already in file as of 5/13/2022.